THE STATE OF SOUTH CAROLINA
                       In The Court of Appeals

           Frankie Padgett, Claimant, Respondent,

           v.

           Cast and Crew Entertainment Services, Inc., Employer,
           and American Zurich Insurance Company, Carrier,
           Appellants.

           Appellate Case No. 2019-001254


            Appeal From The Workers' Compensation Commission


                       Unpublished Opinion No. 5948
                 Heard June 7, 2022 – Filed October 26, 2022


                                AFFIRMED


           Vernon F. Dunbar, of McAngus Goudelock & Courie,
           LLC, of Greenville, for Appellants.

           Stephen Benjamin Samuels, of Samuels Reynolds Law
           Firm, LLC, of Columbia, for Respondent.



MCDONALD, J.: Cast and Crew Entertainment Services (Cast and Crew) and
American Zurich Insurance Company (Carrier), appeal an order of the South
Carolina Workers' Compensation Commission, arguing the Appellate Panel erred
in reinstating Frankie Padgett's (Claimant) temporary total disability (TTD)
compensation benefits for a 2015 injury. Appellants assert (1) Claimant's
agreement settling a prior workers' compensation claim (the Settlement
Agreement) prohibited his future employment with Cast and Crew; and (2)
Claimant was paid more than 500 weeks of benefits for the prior injury and in TTD
payments for the present injury. We affirm.

Facts and Procedural History

On January 26, 2009, Claimant began working for Cast and Crew as a truck driver.
On August 27, 2009, Claimant sustained compensable injuries to his left foot, leg,
back, hips, and right leg. Claimant underwent six surgeries to repair his left ankle.

In 2012, Claimant and Appellants settled the claim. Appellants agreed to pay
Claimant $150,000—$50,000 in attorney fees, $1,466.91 for litigation costs, and
$98,533.09 as "compromise settlement for disputed permanent disability" at the
rate of $57.81 per week for 1,704.56 weeks. The Settlement Agreement ended all
future compensation, including Claimant's right to seek a change of condition and
his right to seek additional medical care, and extinguished all claims arising from
the 2009 injury. The Settlement Agreement further provided, "The parties agree
that the Claimant is no longer an employee of Cast & Crew Entertainment
Services, Inc. and further agrees [sic] that he will not seek future employment with
Cast & Crew Entertainment Services, Inc."

On March 30, 2015, Claimant began working through Cast and Crew as a driver
for Danger Boy Productions. Claimant was hired through his membership in the
Teamsters Union, which assigns drivers to various film productions.

On May 6, 2015, Claimant suffered a right Achilles tendon tear and ankle fracture
at work. He required an initial reconstructive surgery and a second reconstructive
surgery and debridement when the tendon re-ruptured. TTD benefits followed.

In 2017, Appellants filed a petition to terminate TTD and medical benefits for the
2015 workplace injury. The single commissioner found Claimant was an
employee of Cast and Crew when he was injured, suffered a compensable injury to
his right lower extremity within the course and scope of his employment, and was
not at maximum medical improvement (MMI). The single commissioner further
found Claimant received 1,704.56 weeks of benefits under the Settlement
Agreement and thus had exceeded 500 weeks of compensation. The single
commissioner held that even if Claimant's prior award did not exceed or reach 500
weeks, his TTD benefits (paid from May 7, 2015 to May 31, 2018) exceeded the
500-week cap. Thus, Appellants could terminate Claimant's TTD payments and
Claimant was not entitled to continued TTD, temporary partial disability,
permanent partial disability, permanent and total disability, or wage loss benefits.
The Appellate Panel vacated the single commissioner's finding that Claimant had
exceeded 500 weeks of benefits. The Appellant Panel reinstated Claimant's TTD
benefits, finding the determination of permanent benefits under section 42-9-170 of
the South Carolina Code (2015) was premature because Claimant had not reached
MMI.

Standard of Review

The Administrative Procedures Act (APA) establishes the standard for our review
of Commission decisions. Lark v. Bi-Lo, Inc., 276 S.C. 130, 135, 276 S.E.2d 304,
306 (1981). "An appellate court has the power upon review to reverse or modify a
decision of an administrative agency if the findings and conclusions of the agency
are (1) affected by an error of law, (2) clearly erroneous in view of the reliable and
substantial evidence on the whole record, or (3) arbitrary or capricious or
characterized by abuse of discretion or a clearly unwarranted exercise of
discretion." James v. Anne's Inc., 390 S.C. 188, 192, 701 S.E.2d 730, 732 (2010);
S.C. Code Ann. § 1-23-380(5)(d)–(e) (Supp. 2022).

Law and Analysis

I. Employer-Employee Relationship

Appellants argue the Appellate Panel lacked subject matter jurisdiction to reinstate
TTD benefits because there was no proper employer-employee relationship
between Cast and Crew and Claimant. Under Appellants' theory, Claimant was not
lawfully employed by Cast and Crew because the Settlement Agreement prohibited
such future employment. Appellants claim "Padgett's use of a variation of his legal
name on the withholding and employment eligibility forms clearly shows an intent
to avoid discovery of his true identity." We disagree.

"Coverage under the Workers' Compensation Act depends on the existence of an
employment relationship." Edens v. Bellini, 359 S.C. 433, 439, 597 S.E.2d 863,
866 (Ct. App. 2004). The Workers' Compensation Act defines "employee" as
"every person engaged in an employment under any appointment, contract of hire,
or apprenticeship, expressed or implied, oral or written, including aliens and also
including minors, whether lawfully or unlawfully employed . . . ." S.C. Code Ann.
§ 42-1-130 (2015). "Because the existence of an employer-employee relationship
is a jurisdictional question, 'the [c]ourt may take its own view of the preponderance
of the evidence.'" Sellers v. Tech Serv., Inc., 421 S.C. 30, 36, 803 S.E.2d 731, 734
(Ct. App. 2017) (quoting Shatto v. McLeod Reg'l Med. Ctr., 406 S.C. 470, 475, 753
S.E.2d 416, 419 (2013)).

Here, the Settlement Agreement's provision prohibiting future employment does
not in and of itself void the employment relationship for purposes of the Workers'
Compensation Act. See § 42-1-130 (defining employee to include "every person
engaged in an employment . . . whether lawfully or unlawfully employed").
Notably, there is no evidence in the record to support the theory that Claimant
misrepresented his identity in gaining employment with Cast and Crew. Nor is
there evidence of a causal connection between any alleged deception and
Claimant's workplace injury. Cf. Cooper v. McDevitt & St. Co., 260 S.C. 463, 468,
196 S.E.2d 833, 835 (1973) ("The general rule is that the following factors must be
present before a false statement in an employment application will bar benefits: (1)
The employee must have knowingly and wilfully made a false representation as to
his physical condition. (2) The employer must have relied upon the false
representation and this reliance must have been a substantial factor in the hiring.
(3) There must have been a causal connection between the false representation and
the injury.").

Claimant's full name is Perry Frank Padgett, Jr. At the hearing before the single
commissioner, Claimant testified he has always used the nickname Frankie
Padgett, but he provides Perry Padgett as his name when documents require his full
legal name. When Claimant completed his employment forms in 2015, he listed
his name as Frankie Padgett. However, he also completed a Form I-9 Employment
Eligibility Verification and provided copies of his social security card and South
Carolina Driver's License. These government-issued identification cards would
have contained Claimant's legal name. Therefore, when Cast and Crew submitted
Claimant's I-9 to the Department of Homeland Security and when it entered his
information into its payroll system, Cast and Crew had notice that Frankie Padgett
and Perry Padgett were the same person. Thus, the substantial evidence in the
record supports the Appellate Panel's finding that an employer-employee
relationship existed between Claimant and Cast and Crew, despite the Settlement
Agreement's prohibition on future employment.

II. Application of Section 42-9-170

Appellants argue the Appellate Panel lacked jurisdiction to reinstate TTD
payments because Claimant had already been paid more than 500 weeks of
benefits on the 2009 injury. Appellants further argue the Appellate Panel erred in
finding permanent partial, permanent total, and/or wage loss benefits could be
determined at a later date once Claimant achieved MMI. We disagree.

This appeal comes to us through a petition to terminate TTD benefit payments.
The Appellate Panel properly found the application of § 42-9-170 premature
because by its own terms, § 42-9-170 applies to permanent injuries under §
42-9-30 or § 42-9-10(B) after a Claimant has sustained "another permanent injury"
in the same employment.1 There has been no finding in this case as to whether
Claimant sustained a permanent injury, either in 2009 or 2015. The Settlement
Agreement specifically provides the settlement was for a "disputed permanent
injury" and noted none of Claimant's physicians assigned him a disability rating.
(emphasis added). No evidence was provided for the Appellate Panel to determine
whether Claimant suffered a permanent injury in 2009. Likewise, there has been
no finding as to the permanency of Claimant's 2015 injury. As we noted in Lemon
v. Mt. Pleasant Waterworks, § 42-9-170 does not address temporary total disability
payments—the only payments Claimant has received. See 429 S.C. 59, 67 n.8, 837
S.E.2d 738, 743 n.8 (Ct. App. 2019) (recognizing § 42-9-170 speaks to permanent
injury and does not address TTD). Accordingly, we find no error of law here, and
substantial evidence supports the Appellate Panel's reinstatement of Claimant's
TTD payments.

AFFIRMED.

THOMAS and HEWITT, JJ., concur.




1
    Section 42-9-170(A) provides, in pertinent part:

               If an employee receives a permanent injury as specified
               in Section 42-9-30 or Section 42-9-10(B) after having
               sustained another permanent injury in the same
               employment, he is entitled to compensation for both
               injuries, but the total compensation must be paid by
               extending the period and not by increasing the amount of
               weekly compensation, and in no case exceeding five
               hundred weeks.

S.C. Code Ann. § 42-9-170(A) (2015).